Citation Nr: 0728182	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  00-11 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a major depressive 
disorder with chronic pain syndrome, to include as secondary 
to service-connected paresthesia of the left side of the 
tongue with hypesthesia of the left facial area.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from June 1976 to June 
1979.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a May 2003 rating decision which 
denied entitlement to service connection for a major 
depressive disorder.  In May 2006, the Board denied, inter 
alia, the claim.  The veteran appealed.  

In May 2007, VA and the representative filed a joint motion 
for remand with the United States Court of Appeals for 
Veterans Claims (Court) to vacate, in part, the May 2006 
Board decision and remand the matter to the Board.  By Order 
of May 2007, the Court granted the motion, vacated the May 
2006 Board's decision in part, and remanded the matter for 
further action consistent with the motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is currently service connected for paresthesia of 
the left side of the tongue with hypesthesia of the left 
facial area; for a unilateral taste disturbance of the left 
side of the tongue associated with paresthesia of the left 
side of the tongue with hypesthesia of the left facial area; 
and for a loss of a sense of smell.  He claims entitlement to 
service connection for a major depressive disorder with 
chronic pain syndrome, to include as secondary to paresthesia 
of the left side of the tongue with hypesthesia of the left 
facial area.  

As noted in the May 2007 Joint Motion for Remand, on June 21, 
2004, the veteran was diagnosed by a VA clinician with a mood 
disorder secondary to a chronic pain syndrome.  That 
outpatient report noted that the veteran had a history of 
left facial pain due to a "left fifth cranial nerve injury 
while in the military."  Significantly, however, the June 
2004 examiner is not shown to have had access to the claims 
folders to include the 1977 in-service dental records which 
reveal the nature of the injury to the lingual nerve, and an 
April 2003 VA examination which found no history of formal 
psychiatric treatment and which concluded that it was 
unlikely that a recurrent major depressive disorder was 
secondary to a medical condition that occurred as a 
consequence of the 1977 event.  That is, it was unlikely that 
all of his symptoms and difficulties were solely a 
consequence of that event.  In light of these facts, and the 
conflict presented between the 2003 and 2004 opinions, the 
Board finds further development to be in order.

Therefore, this case is REMANDED for the following action:

1.  The RO should obtain any outstanding 
and identified private and VA medical 
records pertaining to the veteran's 
claimed major depressive disorder, or any 
other diagnosed mood disorder.  In this 
respect, the RO must contact the veteran 
and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have treated 
him for depression or any other mood 
disorder, and whose records have not been 
previously secured.  The appellant should 
be requested to complete and return the 
appropriate release forms so that VA can 
obtain any identified evidence.  All 
identified private treatment records 
should be requested directly from the 
healthcare providers.  Regardless of the 
veteran's response, the RO must obtain any 
outstanding VA treatment reports. 

2.  The RO should schedule the veteran for 
a VA psychiatric examination by a panel of 
three composed of two board certified 
psychiatrists and one psychologist for the 
purpose of determining the nature and 
etiology of any diagnosed depression or 
other mood disorder.  The claims folders 
must be made available to and reviewed by 
examiners.  Any tests deemed necessary 
should be accomplished.  A complete 
rationale must be provided for any opinion 
offered.  With respect to any diagnosed 
mood disorder, to include major 
depression, the examiners must opine in a 
jointly signed opinion whether it is at 
least as likely as not, that is, is there 
a 50/50 chance that a mood disorder, to 
include depression (a) was caused, or (b) 
is aggravated by paresthesia of the left 
side of the tongue with hypesthesia of the 
left facial area.  A complete written 
rationale must accompany any opinion 
offered.  The examiners must discuss the 
above referenced 2003 and 2004 medical 
opinions. 

3.  The veteran is hereby notified that it 
is his responsibility to report for the 
examinations and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2006).  In the event that 
the veteran does not report for the 
scheduled examination documentation should 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable. 

4.  After undertaking any other 
development deemed appropriate, the RO 
must readjudicate the issue on appeal.  If 
the benefit is not granted, the veteran 
should be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the record 
is returned to the Board for future 
review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



